department of the treasury internal_revenue_service washington d c 913090g5 tax_exempt_and_government_entities_division dec dollar_figure uniform issue list xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxaxxxxxxxaxxx legend taxpayer a taxpayer b ira x xxxxxxxxxxxaxxaxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxaxxxxxxxxxxx ira y xxxxxxxxxxxaxxxxxxx amount c amount d credit unione date date year xxxxxxxxxxxaxxaxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxaxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxx dear xxxxxxxxxxxxxxx this is in response to your request dated april as supplemented by correspondence dated may november _ in which you request a waiver of the 60-day rollover july august and xxxxxxrxxxxxxxaxxxax page q o requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount c taxpayer a’s spouse taxpayer b represents that she received a distribution from ira y totaling amount d taxpayer a and taxpayer b hereinafter collectively referred to as taxpayers assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 was because credit_union e did not inform them of the 60-day rollover requirement the taxpayers each executed a credit_union e withdrawal request form on date which stated in bold lettering that if you plan to rollover these funds you are allowed one rollover in a month period and the funds must be reinvested within calendar days the funds from iras x and y were distributed on date the taxpayers share joint checking and savings accounts and also file their taxes jointly amount c was deposited into the taxpayers’ joint savings account at credit_union e amount d was deposited into taxpayers’ joint checking account at credit_union e during the months following the distributions amounts were transferred from the savings account to the checking account as needed in order to pay various expenses including but not limited to miscellaneous living_expenses home equity loan payments insurance premiums medical_expenses and federal and state_income_tax liabilities while completing the taxpayers’ joint tax_return for year taxpayer a discovered that the tax_liability associated with the distributions from iras x and y were much greater than he and taxpayer b had anticipated consequently taxpayer a and taxpayer b each filed a request for a waiver of the 60-day period contained in sec_408 of the code based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distributions of amount c and amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code xxxaxxkxxxaxaxxxak page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers section 4089d e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the axxxxxxkaxxxaxxxxxkx page use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the taxpayers have asserted that credit_union e did not inform them of the 60-day rollover requirement however the taxpayers also acknowledge that credit_union e had them complete withdrawal forms that stated the 60-day rollover requirement accordingly we find that the taxpayers have not alleged that any of the factors enumerated in revproc_2003_16 prevented them from timely completing the rollover therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount c from ira x and amount d from ira y no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact 00xxxxxxxxxx 1d xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t sincerely yours ee laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
